Citation Nr: 1445244	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant (the Veteran) is represented by: Paul D. Bradley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from September 23, 1965 to August 28, 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the RO in Roanoke, Virginia.

In October 2013, the Board remanded this appeal for additional evidentiary development.  

In July 2014, the Veteran and his spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence to the Board and waived his right to have that evidence considered initially by the RO.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not qualifying service in the Republic of Vietnam for purposes of the presumption of exposure to herbicide agents.

2.  The Veteran was not actually exposed to herbicide agents at any time during service.

3.  The Veteran does not have "early onset" peripheral neuropathy, but has delayed onset peripheral neuropathy, as it did not become manifest to a degree of ten percent or more within one year after service separation.  

4.  Peripheral neuropathy and prostate cancer are not related to service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in service and such incurrence is not presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  Prostate cancer was not incurred in service and such incurrence is not presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he incurred prostate cancer and peripheral neuropathy as a result of exposure to herbicide agents used in Vietnam.  The Veteran has proposed several means of exposure to herbicide agents, which the Board will address in turn.

The Veteran has asserted that exposure to herbicide agents should be presumed based on his presence aboard a U.S. Navy Destroyer (U.S.S. Walke (DD-723)), which operated off the coast of Vietnam during the Vietnam War, and which was anchored in Da Nang harbor in 1966.  The Veteran reportedly assisted in the rescue of a pilot in Da Nang harbor.  The Veteran has asserted that his presence aboard a ship in Da Nang harbor should be considered qualifying presence in Vietnam for purposes of the presumptive provisions.  

In addition to presumptive service connection, the Veteran has asserted actual exposure to herbicides, which he asserts were present in the seawater in Da Nang harbor and the Gulf of Tonkin, to which he was directly exposed.   

After a review of all of the evidence, the Board finds that a preponderance of the evidence demonstrates that the Veteran did not set foot onshore in Vietnam, and was not present in the inland waterways of Vietnam, at any time during his service.  Further, the Board finds that a preponderance of the evidence is against any actual exposure to herbicides during the Veteran's service.  

The Veteran's service personnel records do not indicate that the Veteran was ever physically present in the Republic of Vietnam or in the inland waterways of Vietnam for active duty service.  Rather, they show that he served in the U.S. Navy aboard an ocean-going vessel, the U.S.S. Walke.  The RO contacted the National Personnel Records Center and verified that there was no record of his service in Vietnam.  While the Veteran participated in a rescue of a downed pilot off the coast of Vietnam in the Gulf of Tonkin, he did not accompany the injured pilot ashore.  

While the U.S.S. Walke is confirmed to have had service in the Mekong Delta on September 2, 1969, which is considered an inland waterway, this is after the Veteran's separation from service.  

The Veteran does not contend that he ever went ashore in Vietnam.  In fact, the Veteran testified at the Board hearing that he did not go ashore at any time during service.  This is significant as a veteran must actually set foot within the land borders of Vietnam, to include the contiguous or inland waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  However, service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2013).

Since issuance of the above-cited General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the interpretation by VA of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas is final.

The Veteran asserts that, because Da Nang harbor is surrounded by land, his presence there should be considered qualifying service aboard a vessel in the inland waterways of Vietnam.  His agent has argued that under international law, Da Nang harbor is an inland waterway.  However, VA's Adjudication Procedure Manual specifically excludes Da Nang harbor from the category of inland waterways.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k (Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Cam Ranh Bay, or Vung Tau along the RVN coast does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides.  Evidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN).  

The Board acknowledges that the Veteran has submitted prior Board decisions which appear to find that another veteran's presence aboard a ship anchored in Da Nang harbor constitutes presence in Vietnam, the Board notes that Board decisions have no precedential value so the fact that the Board granted an appeal with regard to a similar claim cannot be relied on as legal authority for a determination in this case.  See 38 C.F.R. § 20.1303. 

The Veteran has submitted an article of the Blue Water Navy Vietnam Veterans Association which makes the case for inclusion of Veterans who served in the waters offshore Vietnam in the presumption of herbicide exposure.  The Board certainly acknowledges that there are opinions which conflict with VA policy on this question; however, VA policy and regulations clearly exclude the type of service performed by the Veteran in this case from the presumption of herbicide exposure.  It is that policy and those regulations which guide the Board's decision making.  

The Veteran's agent has argued that VA law regarding the definition of inland waterways is not in conformance with the definition of internal waters under international law.  The Board simply notes that the presumption of herbicide exposure is not broadly applicable.  It is limited in scope and application.  It provides for specific relief from an evidentiary burden to individuals shown by statistical research to have borne an increased risk of exposure to herbicide agents by their location in Vietnam.  The definitions applied to terminology used in establishing the presumption are based on specific research conducted.  The fact that the specific terms used do not have the same meaning as similar terms used in other areas of law is not a determinative factor in the Board's adjudication.   

Articles submitted by the Veteran detail the activities of the U.S.S. Walke during his tour of duty.  However, none confirms or suggest that the Veteran went ashore in Vietnam or that the U.S.S. Walke was present in the inland waterways of Vietnam during the Veteran's service.  The Board has acknowledged that it was present in the inland waterways after the Veteran's service separation.  

The VA Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  The Secretary's decision is based on careful review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  This report was completed at the request of VA.  The IOM reviewed a wide range of data sources and concluded that there is insufficient evidence to determine whether Blue Water Navy veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  Accordingly, the Veteran is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary's determination not to establish a presumption of exposure for Blue Water veterans does not in any way preclude VA from granting service connection on a case-by-case basis for diseases and conditions associated with Agent Orange exposure, nor does it change any existing rights or procedures.  In this case, the RO has made an administrative determination that the Veteran was not actually exposed to herbicides during his service.  This determination was based on its findings that the Veteran's military occupational specialty, awards, service treatment records and service personnel records do not indicate actual exposure to herbicides.  Indeed, the evidence of actual exposure consists entirely of the Veteran's assertions as to his presence in Da Nang harbor, and in the waters offshore Vietnam while rescuing a downed pilot.  

The Board finds that the Veteran's assertions that he was exposed to herbicide agents such as Agent Orange while stationed aboard the U.S.S. Walke or in the waters of Vietnam to have no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or using water, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance such as Agent Orange.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.

With respect to the Veteran's contention that, due to his close proximity to the Vietnam coast, he was exposed to Agent Orange through the air or through contact with sea water, the Board notes that this matter was settled by Haas.  Indeed, in upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed the VA's discretion to maintain a 'bright line' rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray drift in the air off the coast.  Accordingly, the Board cannot find the Veteran's assertion that he was exposed to herbicides via wind or sea water off the coast of Vietnam or in Da Nang harbor to be probative evidence.

The Board also finds that the Veteran does not have the specific type of peripheral neuropathy included in the herbicide-presumptive diseases.  These diseases include early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010 National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 (hereinafter "Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307(a)(6)(ii) and 38 CFR 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient."  

The changes effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.  This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the last in-service exposure in order to qualify for the presumption of service connection.  In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 FR 54763-01.  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32540-03 (2010).  

Thus, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).  Here, the date of onset is many decades after service separation.  

The Veteran has not asserted that prostate cancer or peripheral neuropathy were incurred in service on a direct basis.  Service treatment records are silent for diagnosis or treatment of prostate cancer or peripheral neuropathy during service.  Private treatment records dated subsequent to service show that the Veteran was not diagnosed with either disorder for decades after separation from service.  

There is no medical opinion that purports to relate prostate cancer to service.  While the Veteran believes that his prostate cancer is related to service, he has based this belief entirely on his asserted exposure to herbicides, which the Board has found to be inaccurate.  

The Board acknowledges that an April 2013 private medical opinion by Shawke A. Soueidan, MD relates the Veteran's peripheral neuropathy to Agent Orange exposure.  The physician opined that the Veteran's axonal and sensory neuropathy is "likely related to Agent Orange exposure."  The basis for this opinion is not stated.  

The Board finds that this opinion carries no probative weight as it is based on an inaccurate factual premise.  The Board has found that a preponderance of the evidence is against actual herbicide exposure.  Accordingly, the April 2013 opinion is not credible evidence of a nexus.  

In light of the findings discussed above, the Board must conclude that service connection for prostate cancer and peripheral neuropathy is not warranted.  In reaching these conclusions, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters were sent to him in January 2010 and April 2010.  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran identified records from Dr. Keith Hanger in November 2009.  The RO requested those records and received a response in January 2010 that no records were available.  The Veteran also identified records from Dr. Scott Burgess and Riverside/Williamsburg Neurology, and the RO successfully obtained those records.  

The Veteran was not provided VA examinations in connection with his claims.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above, the Board finds that a remand for VA examinations is not required because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorder for decades after the Veteran's separation from service, and the Board has found the lay statements regarding a nexus between the current disability and service to be speculative.  See 38 U.S.C.A. § 5103A(d); see also Bardwell, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's October 2013 remand instructions by contacting appropriate agencies to obtain information regarding the U.S.S. Walke and its location during the time in question.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the undersigned Veterans Law Judge informed the Veteran of the reason for the RO's denial of his claim and described the type of evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for prostate cancer is denied.

Service connection for peripheral neuropathy is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


